On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit. Motion of respondent for leave to proceed in forma pauperis granted. Petition for writ of cer-tiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Ninth Circuit for further consideration in light of Davis v. United States, 564 U.S. 229, 131 S. Ct. 2419, 180 L. Ed. 2d 285 (2011).
Justice Kagan took no part in the consideration or decision of this motion and this petition.
Same case below, 578 F.3d 1130.